NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
          in the limited circumstances allowed under Rule 23(e)(1).

                                     2021 IL App (3d) 190535-U

                               Order filed November 23, 2021
     ____________________________________________________________________________

                                              IN THE

                                  APPELLATE COURT OF ILLINOIS

                                         THIRD DISTRICT

                                                2021

     THE PEOPLE OF THE STATE OF                   )       Appeal from the Circuit Court
     ILLINOIS,                                    )       of the 10th Judicial Circuit,
                                                  )       Peoria County, Illinois.
           Plaintiff-Appellee,                    )
                                                  )       Appeal No. 3-19-0535
           v.                                     )       Circuit No. 18-CF-555
                                                  )
     JERWAYNE MOORE,                              )       Honorable
                                                  )       Kevin W. Lyons,
           Defendant-Appellant.                   )       Judge, Presiding.
     ____________________________________________________________________________

           JUSTICE O’BRIEN delivered the judgment of the court.
           Justices Holdridge and Wright concurred in the judgment.
     ____________________________________________________________________________

                                             ORDER

¶1        Held: Defendant’s aggravated battery conviction was upheld because the trial court did
                not abuse its discretion in admitting into evidence a second gun provided by
                defendant to the shooter when defendant was convicted on the basis of
                accountability. The trial court also did not abuse its discretion in allowing a
                detective to narrate the surveillance camera footage for the jury.

¶2        The defendant, Jerwayne Moore, appealed his aggravated battery conviction.

¶3                                      I. BACKGROUND
¶4            Quadrix Brown was shot in the leg at a gas station on September 2, 2018, by Makai Jordan.

     The defendant and Jordan were arrested on September 6, 2018, and they both were charged with

     aggravated battery. At the time of his arrest, Jordan had in his possession a gun with a purple

     handle and extended clip (“the purple gun”), which was different than the weapon used to shoot

     Brown.

¶5            Brown testified that he and the defendant were first cousins and were about the same age,

     early thirties, while Jordan was younger, around 19 years old. Brown testified that he had heard

     that the defendant and Jordan were the individuals who had recently broken into Brown’s house

     and stolen several televisions. Brown and the defendant had words about the stolen televisions,

     and they even had a physical altercation a few days before the shooting. On the night of the

     shooting, Brown arrived at the gas station, and the defendant and Jordan were already there. The

     defendant and Jordan started talking “smack” right away, but Brown went into the store. The video

     from inside the store shows Brown paying for gas and cigarettes, and then saying, “I’m fittin’ to

     go beat this n***r’s a***.” When Brown came out of the store, he walked across the street toward

     the defendant and Jordan and there were some words exchanged. There was also some pushing,

     and a couple of blows exchanged between Brown and the defendant. Brown testified that when he

     turned around to leave, he heard the defendant say, “pop his a***.” Brown looked back, and Jordan

     was holding a gun. Jordan fired the gun, hitting Brown in the back of Brown’s left leg on the

     second shot.

¶6            Detective Matt Mocilan testified that he was a Peoria police officer, and he was the

     detective in charge of investigating the shooting of Brown. After speaking to Brown in the hospital

     on September 4, 2018, Mocilan reviewed the surveillance video from the gas station. The defense

     stipulated to the foundation and had no objection to its admission. Mocilan testified that he was



                                                      2
     familiar with Brown, Jordan, and the defendant by the time he reviewed the video. As a portion of

     the video, from a camera inside the gas station, was played for the jury, Mocilan testified that the

     video showed Jordan and the defendant at the gas station before Brown arrived. Mocilan identified

     the defendant as the person wearing a red hat with a black bill, a white t-shirt, jeans that were white

     at the bottom, and dark shoes, and Mocilan identified Jordan as the person wearing a white t-shirt,

     jeans, and white shoes. The jury was then shown a portion of the video from a camera outside of

     the gas station, and Mocilan narrated the video as it was played for the jury. Mocilan identified the

     defendant and Jordan as the two figures in the middle of the street. Defense counsel objected saying

     there were just two white blobs on the screen. The shooting was not captured on the video because

     it occurred outside the frame of any of the cameras. The trial court admonished the jury that it was

     the dispositive fact finder, and the video clips were to be used as an aid to give them a point of

     reference.

¶7          Jordan testified that he was 18 years old and serving a sentence in the Illinois Department

     of Corrections for the aggravated battery of Brown. Jordan testified that he had a .45-caliber

     handgun with him on the night of September 2 that he bought from an unknown crackhead about

     a month before the shooting. Jordan admitted that he had told Mocilan that the defendant gave

     Jordan the .45-caliber handgun. Jordan testified that he was mad at the defendant at the time, so

     he lied to Mocilan. At trial, Jordan also testified that the defendant did not know that Jordan had a

     gun and did not tell Jordan to shoot Brown. Jordan admitted, though, that he had told Mocilan that

     the defendant told Jordan to shoot Brown. When questioned about the inconsistent testimony,

     Jordan testified that he lied in the interrogation. Jordan denied ever receiving guns from the

     defendant, but he was then questioned regarding the purple gun that Jordan had in his possession

     when he was arrested. At the time of the arrest, Jordan told Mocilan that the defendant had given



                                                       3
       Jordan the purple gun. Jordan again testified at trial that he lied in the interrogation. The purple

       gun was admitted into evidence over the defendant’s objection.

¶8            The defendant was found guilty of aggravated battery under a theory of accountability, a

       Class X felony, and sentenced to 11 years in prison. The defendant appealed.

¶9                                               II. ANALYSIS

¶ 10                                    A. Admission of the Purple Gun

¶ 11          The defendant argues that the trial court abused its discretion by admitting the purple gun

       into evidence because it was extrinsic evidence of a collateral crime that was not relevant to the

       aggravated battery offense. The collateral crime was that the defendant provided a gun to Jordan,

       who was too young to legally purchase a gun. The defendant further contends that the purple gun

       primarily served the purpose of showing that the defendant had a propensity for crime and its

       admission misled the jury. The State contends that the purple gun was properly admitted as

       evidence of the defendant’s knowledge, intent, and accountability and for the purpose of

       demonstrating that Jordan was most likely lying in his recantation at trial. The State argues that if

       there was any error, it was harmless.

¶ 12          Evidentiary rulings are within the sound discretion of the trial court and are reviewed for

       an abuse of that discretion. People v. Larke, 2018 IL App (3d) 160253, ¶ 18. “An abuse of

       discretion occurs only where the trial court’s ruling is ‘arbitrary, fanciful, or unreasonable to the

       degree that no reasonable person would agree with it.’ ” People v. Lerma, 2016 IL 118496, ¶ 23

       (quoting People v. Rivera, 2013 IL 112467, ¶ 37).

¶ 13          Relevant evidence is “evidence having any tendency to make the existence of any fact that

       is of consequence to the determination of the action more probable or less probable than it would

       be without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Relevant evidence is generally


                                                        4
       admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). However, relevant evidence may be excluded if its

       probative value is substantially outweighed by the danger of unfair prejudice, if it confuses the

       issues, or if it misleads the jury. Ill. R. Evid. 403 (eff. Jan. 1, 2011); People v. Sardin, 2019 IL App

       (1st) 170544, ¶ 100.

¶ 14           The defendant does not challenge the admissibility of Jordan’s prior inconsistent

       statements as evidence. In fact, Jordan’s prior inconsistent statements that the defendant had

       provided Jordan with the .45-caliber handgun and told Jordan to shoot Brown, and had then

       provided Jordan with the purple gun, were properly admitted as substantive evidence. See Ill. R.

       Evid. 801(d)(1)(A) (eff. Oct. 15, 2015); 725 ILCS 5/115-10.1 (West 2018); People v. Gladney,

       2020 IL App (3d) 180087, ¶ 30. The defendant argues that the purple gun itself should not have

       been admitted into evidence.

¶ 15          Although the purple gun was not the weapon used to shoot Brown, it was found on Jordan’s

       person four days after the shooting. The State argued that it was provided to Jordan by the

       defendant, and that the defendant regularly supplied guns to Jordan, so the defendant knew Jordan

       was armed when the defendant told Jordan to shoot Brown. While evidence of a defendant’s other

       criminal offenses is generally not admissible if offered to show the defendant’s bad character or

       propensity to commit crime, it is admissible for other purposes, such as intent, identity, motive,

       knowledge, plan, or absence of mistake. People v. Pikes, 2013 IL 115171, ¶ 11; Ill. R. Evid. 404(b)

       (eff. Jan. 1, 2011). As with other relevant evidence, the judge may exclude the other-crimes

       evidence if its prejudicial effect outweighs its probative value. People v. Illgen, 145 Ill. 2d 353,

       365 (1991).

¶ 16          In this case, there is no question that Jordan shot Brown, so the defendant was convicted

       of aggravated battery under a theory of accountability. The purple gun was relevant to prove that


                                                          5
       the defendant provided Jordan with guns for the defendant’s protection, so the defendant knew

       that Jordan was armed at the time of the Brown shooting. See People v. Bartall, 98 Ill. 2d 294, 312

       (1983) (subsequent criminal acts by the defendant can be admissible to show knowledge or intent

       in the crime charged). We find that the trial court did not abuse its discretion in determining that

       the probative value of the purple gun was not substantially outweighed by the danger of unfair

       prejudice. If there was any error in admitting the purple gun into evidence, in light of the

       admissibility of Jordan’s prior inconsistent statements and Brown’s testimony, the error was

       harmless. See People v. Johnson, 406 Ill. App. 3d 805, 818-19 (2010) (improper admission of

       other-crimes evidence was harmless error where it had no prejudicial effect on jury’s verdict).

¶ 17           The defendant argues on appeal that the trial court could have mitigated the prejudicial

       effect of other-crimes evidence if it had admonished the jury as to how the evidence was to be

       received, and it was error not to give an instruction limiting consideration of the purple gun to the

       issues of intent and knowledge. While we agree that giving the instruction, both when evidence is

       admitted and with the jury instructions, is the best practice, the trial court had no obligation to

       sua sponte give the instruction. People v. Maya, 2017 IL App (3d) 150079, ¶ 94. The defendant

       did not request any admonishment at the time the evidence was offered, did not tender Illinois

       Pattern Jury Instructions, Criminal, No. 3.14 (4th ed. 2000), and did not raise the issue in a posttrial

       motion. Thus, the defendant has waived the issue for review. See People v. Herron, 215 Ill. 2d

       167, 175 (2005). The failure to give such a limiting instruction, where the State’s argument made

       clear that the purple gun was offered as evidence that the defendant provided guns to Jordan, was

       not such a substantial defect as to overcome that waiver. See Ill. S. Ct. R. 451(c) (eff. July 1, 2006).

¶ 18                                           B. Surveillance Video




                                                          6
¶ 19            The defendant argues that Mocilan should not have been allowed to narrate the events on

       the surveillance video because it amounted to inadmissible lay opinion testimony. The defendant

       contends that this was error and seeks plain error review since the error was not preserved in the

       trial court. The State contends that Mocilan’s identification was proper lay witness testimony

       because it was helpful to the jury and based on Mocilan’s personal knowledge. Also, the State

       argues that the evidence was not closely balanced because the defendant’s identity was never at

       issue.

¶ 20            We begin our plain error review by considering whether an error occurred at all. Under

       Illinois Rule of Evidence 701 (eff. Jan. 1, 2011), lay witness identification testimony is admissible

       if it is rationally based on the perception of the witness and it is helpful to a clear understanding of

       the witness’s testimony or a determination of a fact at issue. People v. Thompson, 2016 IL 118667,

       ¶ 50. Such testimony is helpful if there is some basis to conclude that the witness is more likely to

       correctly identify the defendant from the surveillance recording than the jury. Id. As noted above,

       the admissibility of evidence at trial is reviewed for an abuse of discretion. Larke, 2018 IL App

       (3d) 160253, ¶ 18.

¶ 21            The defendant argues that Mocilan had no better basis than the jury to identify the

       defendant on the video. The defendant contends that there was no evidence that Mocilan had any

       familiarity with the defendant, other than Mocilan learned who the defendant was before viewing

       the surveillance footage. The State contends that Mocilan’s testimony was helpful to the jury

       because Mocilan could describe what was happening on the clips of the video that were presented

       to the jury, based on Mocilan’s viewing all of the surveillance footage. Also, Mocilan had

       familiarized himself with the defendant, Brown, and Jordan before viewing the video.




                                                          7
¶ 22          Reviewing the record, we find no abuse of discretion in allowing Mocilan to narrate the

       surveillance video clips shown to the jury, especially considering the fact that the defendant’s

       identity was not at issue in the case. Mocilan testified that he was familiar with the defendant,

       Brown, and Jordan prior to viewing the surveillance video. Also, Mocilan had the opportunity to

       review the entire surveillance footage, which included multiple camera angles. Mocilan’s

       testimony was an aid to the jury, but, as the jury was admonished, it was the dispositive fact finder

       and it could draw its own conclusions from the video.

¶ 23          The defendant contends that the trial court erred because it failed to engage in precautionary

       procedures outlined in Thompson, 2016 IL 118667, ¶ 59, before allowing Mocilan to narrate the

       video. We find that any error in admitting this testimony is harmless. Brown testified that he heard

       the defendant tell Jordan to shoot. Jordan’s prior statements to the police corroborated this.

       Critically, the defendant’s identification was not at issue in the case, so any identification

       testimony by Mocilan did not threaten to tip the scales of justice. See People v. Naylor, 229 Ill. 2d

       584, 593 (2008).

¶ 24                                           III. CONCLUSION

¶ 25          The judgment of the circuit court of Peoria County is affirmed.

¶ 26          Affirmed.




                                                        8